 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD J. PEEL,                                    No. 2:20-cv-0281 DB P
12                        Petitioner,
13            v.                                         ORDER
14    WARDEN JUSINO,
15                        Respondent.
16

17           Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241, together with a request to proceed in forma pauperis.

19   This court will not rule on petitioner's request to proceed in forma pauperis.

20           Petitioner is presently incarcerated at the Federal Correctional Institution, Victorville, in

21   San Bernardino County. He is serving a sentence for a conviction rendered by the United States

22   District Court, Eastern District of California.

23           The general rule with regard to habeas applications is that both the United States District

24   Court in the district where petitioner was convicted and the District Court where petitioner is

25   incarcerated have jurisdiction over the claims. See Braden v. 30th Judicial Circuit Court, 410

26   U.S. 484 (1973). In the instant case, the claims in the petition involve petitioner’s incarceration

27   in an area covered by the District Court for the Central District of California.

28   /////
                                                         1
 1            Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

 2            1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and

 3            2. This matter is transferred to the United States District Court for the Central District of

 4   California. Id. at 499 n.15; 28 U.S.C. § 2241(d).

 5   Dated: February 11, 2020

 6

 7

 8

 9

10

11

12

13

14

15   DLB:9
     DB/prisoner-habeas/peel0281.108a
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
